Jackson, C. J.
On the trial of an indictment for larceny from the house, it was admissible to show that the defendant went to the owner of the stolen property and said that the latter had presented him at court, that if he swore to the tracks found at the scene of the offense, the defendant would be hurt, otherwise he would not be; atol he wanted the owner to go to his lawyers and “ swear them tracks did not get the cottonand that he would rather pay a bale of cotton, or $100, than for *443the owner to swear to the tracks. Such testimony was not objectionable-on the ground that it was in the nature of a confession, or because counsel for defendant desired to examine a witness in the absence of the jury as to its admissibility.
E. G. Simmons, for plaintiff in error.
vC. 15. Hudson, solicitor general, by W. A. Hawkins, for defendant.
Judgment affirmed.